OPINION OF THE COURT
Wallach, J.
In "The Doctor in Spite of Himself’, Moliere has his imposter-physician place his ear trumpet on the right side of the patient’s chest, and, when the latter objects that his heart is on the left side, the "doctor” pompously pronounces his grave professional judgment: "We have changed all that.” What the great French playwright is telling us is that the encounter between doctor and patient is at best a chancy and uncertain thing. But we should not undertake to add to that uncertainty by adopting an expansive "foreign object” rule which leaves to purely fortuitous circumstances the duration of the doctor’s liability for a diagnostic error.
The facts in this medical malpractice action are stated in the dissenting opinion, which would hold that the IUD involved here, although a "fixation device” upon insertion in plaintiff patient’s body, and thus by definition not a foreign object under CPLR 214-a, was transformed into a foreign object by reason of defendant doctor’s negligent failure to detect its displaced presence after plaintiff came under his care specifically in order to have it removed. While there is respectable authority, cited by the dissent, for that approach, we are not bound thereby, and chose not to follow it since accrual of the Statute of Limitations should not depend on the chance circumstance that the malpractice alleged happens to involve an unwanted or unneeded fixation device.
Suppose Dr. A examines a patient and negligently fails to discover a malignant tumor. Under CPLR 214-a, his liability for that mistaken diagnosis would be barred upon the expiration of 2 years and 6 months measured from the time of the misdiagnosis (Schiffman v Hospital for Joint Diseases, 36 AD2d 31 [2d Dept]). Suppose further that simultaneously in an adjacent examination room, Dr. B negligently fails to discover an IUD device previously inserted in the patient several years earlier by another doctor. According to the dissent, his liability is open-ended, only terminating one year after the patient discovers, or should have discovered, the error. As we see it, the negligence of both these doctors is the same, namely, one of misdiagnosis, and ought to be treated the same, notwithstanding that the IUD might in common parlance be consid*116ered "foreign” to the body and the tumor not (cf., Matter of Soto v Greenpoint Hosp., 76 AD2d 928 [2d Dept] [toy lodged in infant plaintiffs throat not detected by doctor; held, toy not a foreign object. Query: is the toy less foreign to the body than the IUD, or is it that the exception to the foreign object exception urged by the dissent applies only to fixation devices?]). Similarly, in cases of mistreatment, why should the foreign object rule apply when a doctor negligently fails to remove an IUD after undertaking to do so (e.g., Sternberg v Gardstein, 120 AD2d 93 [2d Dept]; Ooft v City of New York, 80 AD2d 888 [2d Dept]), but not apply when a doctor negligently fails to remove a tumor after undertaking to do so (e.g., Florio v Cook, 65 AD2d 548, 549 [2d Dept], affd 48 NY2d 792; see also, Famulare v Huntington Hosp., 78 AD2d 547 [2d Dept])? Such cases, all decided by the Second Department, are not easy to reconcile (see, McLaughlin, 1981 Supp Practice Commentaries, 1990 Supp Pamph, McKinney’s Cons Laws of NY, Book 7B, CPLR 214-a, at 311).
Flanagan v Mount Eden Gen. Hosp. (24 NY2d 427), in creating the foreign object exception to the general time of commission accrual rule, expressly excluded from the scope of the exception claims implicating "professional diagnostic judgment or discretion” (at 431). Such being the nature of the alleged malpractice here, the claim does not fit within the exception. Whether the Flanagan exception, narrow as it is, strikes a proper balance between the patient’s interest in compensation and the doctor’s interest in repose is essentially a question of public policy inappropriate for consideration by an intermediate appellate court; "grim logic” though it may be to say that a patient must commence an action before she even knows she has one to commence (see, McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C214:6, at 434), it is not for us "to depart further from the traditional view of the Statute of Limitations than Flanagan sanctions” (Schiffman v Hospital for Joint Diseases, 36 AD2d, supra, at 33). All the more should we hesitate to depart further from the traditional view, considering that the Court of Appeals has twice taken occasion to say that the Legislature, in codifying the foreign object exception in the manner in which it did, has expressed an intent that it "not be broadened beyond its existing [i.e., Flanagan] confines”. (Goldsmith v Howmedica, Inc., 67 NY2d 120, 123; Matter of Beary v City of Rye, 44 NY2d 398, 415.)
Accordingly, the order of the Supreme Court, New York *117County (Michael J. Dontzin, J.), entered January 9, 1989, which dismissed the action as barred by the Statute of Limitations, should be affirmed, without costs.